  Case: 1:18-cv-05587 Document #: 892 Filed: 12/04/20 Page 1 of 5 PageID #:19462




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,

              Plaintiff,

         v.                                  Civil Action No.: 18-CV-5587

EQUITYBUILD, INC., EQUITYBUILD               Hon. John Z. Lee
FINANCE, LLC, JEROME H. COHEN, and
SHAUN D. COHEN,                              Magistrate Judge Young B. Kim

              Defendants.

   VENTUS HOLDINGS, LLC'S AND VENTUS MERRILL, LLC'S COMBINED
EMERGENCY MOTION TO VACATE SALE UNTIL THE COURT RULES ON MOTION
                            TO STAY

         Ventus Holdings, LLC and Ventus Merrill, LLC (collectively "Ventus") through

their attorney, Michael B. Elman & Associates, Ltd., for their Combined Emergency

Motion to Vacate Sale Until the Court Rules on the Motion to Stay, states as follows:

                                  PROCEDURAL HISTORY

    1.           On June 11, 2020 the Receiver filed an eighth motion to confirm sale of

certain real estate (Docket No. 712). It is this motion that concerns the Ventus real

estate contracts.

    2.          Objections to the motion were filed (i) by Ventus on July 17, 2020 (Docket

No. 746), (ii) secured lender Thorofare Asset Based Lender REIT on July 2, 2020

(Docket No. 730) and (iii) secured lender Liberty EBCP, LLC on July 2, 2020 (Docket

No. 728). The Receiver filed a reply to the motion on July 8, 2020 (Docket No. 739).




                                              1
  Case: 1:18-cv-05587 Document #: 892 Filed: 12/04/20 Page 2 of 5 PageID #:19463




    3.        On October 26, 2020 an order was entered granting the motion (Docket No.

825) and on October 30, 2020 an order was entered authorizing the sale of the real

estate (Docket No. 841).

    4.       On November 2, 2020 Ventus filed a motion to stay enforcement of the orders

entered on October 26 and 30, 2020 (Docket No. 848). A copy of the motion is attached

hereto as Exhibit A. Also on November 2, 2020, Ventus filed a Notice of Appeal seeking

review of the October 26 and October 30, 2020 orders (Docket No.847).

    5.       On November 5, 2020 an order was entered stating that the Court would take

Ventus' motion to stay under advisement (Docket No. 860). A copy of this order is

attached hereto as Exhibit B.

    6.       On November 11, 2020 the Receiver filed an opposition to the motion to stay.

(Docket No. 869).

    7.       On November 13, 2020 Ventus filed a motion seeking leave to file a response

to the Receiver's opposition (Docket No. 875).

    8.       On November 16, 2020 an order was entered directing the Receiver to delay

the sales for 14 days (Docket No. 877). A copy of this order is attached hereto as

Exhibit C.

    9.       On November 18, 2020 Ventus filed its response to the Receiver's opposition

(Docket No. 879).

    10.        Earlier today, December 3, 2020, the Receiver filed a Notice of Sales,

advising the Court that the properties subject to the motion to stay had been sold

(Docket No. 889). A copy of this notice is attached hereto as Exhibit D.

                                   ARGUMENT




                                             2
  Case: 1:18-cv-05587 Document #: 892 Filed: 12/04/20 Page 3 of 5 PageID #:19464




    11.       The Court has not issued a ruling on the pending motion to stay.

    12.       Despite the Receiver having knowledge of the pending motion to stay as

well as the pending appeal, the Receiver never sought permission of the Court to

proceed with the sale, even though the Receiver was aware of the Court's orders,

specifically addressing the issue of the sale, namely:

    A.        The order entered on November 5, 2020 wherein the motion to stay was

             taken under advisement and to date, not ruled upon; and

    B.       The order entered on November 16, 2020 delaying the sale for 14 days.

    13.      Unless the sales are vacated, Ventus, as well as the secured creditors and

the Receivership Estate, may suffer irreparable harm.

    14.      Balancing the equities, the purchasers will incur minimal, if any, harm but

the harm suffered by Ventus may be irreversible. Its motion to stay, as well as its appeal

rights may be mooted.

           WHEREFORE, Ventus Holdings, LLC and Ventus Merrill, LLC respectfully

request that the Court enter an order granting the following relief:

    A.         Vacate the sales identified in the Receiver's Notice of Sale filed on

December 3, 2020;

    B.      Prohibit the Receiver from selling the properties until (i) the Court issues an

order in connection with the pending motion to stay; and (ii) advance notice is




                                             3
  Case: 1:18-cv-05587 Document #: 892 Filed: 12/04/20 Page 4 of 5 PageID #:19465




served to Ventus and all other interested parties.



                                                     Respectfully submitted



                                                     s/Michael B. Elman
                                                     Attorney for
                                                     Ventus Holdings, LLC
                                                     Ventus Merrill, LLC




Michael B. Elman & Associates, Ltd.
10 South LaSalle Street, Suite 1420
Chicago, Illinois 60603
(312)541-0903
melman@mbelmanlaw.com




                                            4
  Case: 1:18-cv-05587 Document #: 892 Filed: 12/04/20 Page 5 of 5 PageID #:19466




                           CERTIFICATE OF SERVICE

    I hereby certify on December 3, 2020, the undersigned electronically filed Ventus

Holdings, LLC's and Ventus Merrill, LLC's Combined Motion to Vacate Sale Until the

Court Rules on the Motion to Stay, via the CM/ECF system and copies thereof were

served to counsel of record via the CM/ECF system.


                                                     /s/ Michael B. Elman
                                                     Attorney for
                                                     Ventus Holdings, LLC
                                                     Ventus Merrill, LLC




Michael B. Elman & Associates, Ltd.
10 South LaSalle Street, Suite 1420
Chicago, Illinois 60603
(312)541-0903
melman@mbelmanlaw.com




                                         5
